          Case 2:19-cv-01667-GMN-VCF Document 331 Filed 01/28/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                        ***
      LAS VEGAS SUN, INC., a Nevada corporation,
4
                           Plaintiff,
5                                                           2:19-cv-01667-GMN-VCF
      vs.                                                   ORDER
6     SHELDON ADELSON, an individual and as the
      alter ego of News+Media Capital Group LLC and
7
      as the alter ego of Las Vegas Review Journal,
8
      Inc.; PATRICK DUMONT, an individual;
      NEWS+MEDIA CAPITAL GROUP LLC, a
9     Delaware limited liability company; LAS
      VEGAS REVIEW-JOURNAL, INC., a Delaware
10    corporation; and DOES, I-X, inclusive,

11                          Defendants.

12

13          Before the Court is Las Vegas Sun, Inc. v. Sheldon Adelson, et al., case number 2:20-cv-00086-

14   VCF. This case has been reassigned to the undersigned Judge. (ECF No. 326).

15          Accordingly,

16          IT IS HEREBY ORDERED that a video case management conference hearing pursuant to Fed. R.

17   Civ. P. 16(a) is scheduled for 1:00 PM, February 12, 2021.

18          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,

19   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video

20   conference hearing by noon, February 11, 2021.

21          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

22          INSTRUCTIONS FOR THE VIDEO CONFERENCE

23          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

24   to the participants email provided to the Court.

25          • Log on to the call ten (10) minutes prior to the hearing time.
     Case 2:19-cv-01667-GMN-VCF Document 331 Filed 01/28/21 Page 2 of 2




1     • Mute your sound prior to entering the hearing.

2     • Do not talk over one another.

3     • State your name prior to speaking for the record.

4     • Do not have others in the video screen or moving in the background.

5     • No recording of the hearing.

6     • No forwarding of any video conference invitations.

7     • Unauthorized users on the video conference will be removed.

8

9     DATED this 28th day of January, 2021.
                                                            _________________________
10                                                          CAM FERENBACH
                                                            UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
